McCULLOCH, C. J. (concurring). I concur in the conclusion reached hy the court in this case and also approve, in the main, the general principles on which the decision is based, but it seems to be a misapplication of terms to say that the State acquired title to “Happy Jack” by prescription or by limitations. Neither is it correct, in my opinion, to say that the “futile efforts of appellees to siphon the lake did not interrupt the State’s possession.” We held in Barboro v. Boyle, 119 Ark. 377, that the owners of this land did not lose their title by reason of its inundation by artificial means and that they had the right to restore the land to its former condition by siphoning off the water so as to prevent the public from acquiring title by prescription. Such was, I think, the necessary effect of the language of the opinion in that case, and it is too narrow an interpretation of that language to say that it only meant that title was not acquired by purchase or by condemnation. If the owners had not then lost their title by prescription or limitation, they have not lost it now by those means. It has not been seven years since the owners abandoned their futile efforts to siphon the water off, and I think that the continued efforts of the owners to restore the land to its former condition prevented the public from acquiring title. As long as the owners continued those efforts the possession of the public was not hostile so as to put the statute of limitation in motion, but on the contrary, the public use was so far permissive as not to create a right by prescription. But I think the decision reaching the result announced ought to be put on the ground that the owners have confessedly abandoned their effort to restore this land to its former condition, and that under those circumstances they cannot assert private rights in the land covered by navigable waters. The owners concede, in other words, that they cannot restore the locus in quo from navigable water to land and have abandoned their efforts to do so; therefore, the rights of the public to the ownership as in navigable waters is established and the former rights of the original owners must be treated as abandoned rights. As long as the owners made reasonable efforts to restore the land, their rights were not lost by reason of the public use of the artificially created body of navigable waters, but when they abandoned those efforts the public rights began where theirs ended. They cannot assert private rights in a navigable body of water which cannot, the proof shows, be restored to its former status as land.